Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 4, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-9 and 21-23 are currently pending. Claims 1, 4 and 5 have been amended by Applicants’ amendment filed 10-04-2022. Claims 21-23 have been added by Applicants’ amendments filed 10-04-2022. Claims 10-20 have been canceled by Applicants’ amendments filed 10-04-2022.

Applicant's election without traverse of Group I, claims 1-9, directed to a microarray chip for performing blood group typing; and the election of Species without traverse as follows: 
Species (A): wherein the raw sample is an air-dried cheek swab (claim 2); and
Species (B): wherein the probes are ABO-Rh probes (claim 4), in the reply filed on October 6, 2021 was previously acknowledged.  

Regarding newly submitted claims 21-23, the claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 21 is directed to a microarray chip for performing blood group typing at a DNA level comprising: (i) a substrate; (ii) probes bound to the substrate, wherein each probe comprises a sequence substantially complementary to a human DNA sequence encoding a blood group typing gene; (iii) an aqueous solution comprising a cheek swab or a blood sample comprising DNA and an aqueous release buffer. Claim 1 of the claims filed January 1, 2021 was directed to a microarray chip for performing blood group typing at a DNA level comprising: (i) a substrate; (ii) probes bound to the substrate; and (iii) a raw sample comprising DNA. Claim 10 of the claims filed January 1, 2021 was directed to a method for performing blood group typing. Claim 13 of the claims filed January 1, 2021 was directed to a computer program. Claim 16 the claims filed January 1, 2021 was directed to a method of building a database of pre-qualified blood donors. Applicant elected Group I, claims 1-9 in the reply filed October 6, 2021. Thus, newly submitted claims 21-23 require a search and examination beyond the claims as originally presented, and constructively elected. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claims 21-23 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 10-20 were previously withdrawn, and claims 21-23 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 3 and 6-9 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 2, 4 and 5 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed July 16, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2019/042990, filed July 23, 2019; which claims the benefit of US Provisional Patent No. 62/701,942, filed July 23, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 4, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 
not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The microarray chip of claim 1 is interpreted to comprise: (i) a substrate; (ii) probes bound to the substrate; and (iii) a raw sample from a human individual comprising DNA.
The term “a raw sample from a human individual” in claim 1 is interpreted to refer to a human biological sample (e.g., processed, unprocessed, treated, purified, dried, etc.); and/or any sample that has been obtained from and/or provided by a human individual (e.g., biological or non-biological samples from any species) and, thus, the metes and bounds of the claim cannot be determined.
The term “air-dried cheek swab” in claim 2 is interpreted to encompass a swab from any portion of the cheek (e.g., oral cavity; mucous membranes of the buccal cavity, etc.) of any subject (e.g., human, mouse, horse, fish, etc.) obtained using any material, and dried using air by any method for any length of time (e.g., vacuum, heat, lyophilization, sitting out at room temperature, centrifuge, etc.).

Response to Arguments
Applicant’s arguments filed October 4, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding the term “raw sample”, Applicant cites MPEP 2111, which requires that claims be given their broadest reasonable interpretation, and plain meaning that is consistent with the use of the term in the specification and drawings, wherein the ordinary and customary meaning of the noun “sample” is a specimen that is taken for analysis that has not been processed or purified; and that the ordinary and customary meaning of the term “raw” is a material or substance in its natural state, thus, a “raw sample” is consistent with an oral swab, and excludes samples dried, lyophilized or centrifuged (pg. 4, last partial paragraph; and pg. 5, entire page; and pg. 6, first partial paragraph).
Regarding (a), MPEP 2111 states that:
“[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (underline added).	

Applicant’s assertion that a “raw sample” is given its ordinary and customary meaning such as provided in the Oxford Languages, wherein the meaning is consistent with an oral swab, and excludes samples dried, lyophilized or centrifuged, is not found persuasive. As an initial matter, instant claim 1 recites “a raw sample from a human individual”. Thus, the term “raw sample from a human individual” in claim 1 is interpreted by the Examiner to refer to: 
a human biological sample (e.g., a human biological sample that has been collected, obtained, untreated, treated, processed, dried, solubilized, etc.); and/or any sample that has been obtained and/or provided by a human individual (e.g., any biological or non-biological samples from any species).

Applicant’s argument that a “raw” refers to a material or substance in its natural state that has not been processed or purified, is not persuasive. Contrary to Applicant’s argument, instant claim 2 recites: “wherein the raw sample is an air-dried cheek swab”, which is clearly not a material or substance in its natural state. Moreover, the instant as-filed Specification recites that a raw sample is: “an air-dried cheek swab”; or “dried blood spot” (e.g., a biological sample that has been processed by swabbing, collecting, and drying), which is clearly inconsistent with Applicant’s definition (See; as filed Specification, paragraphs [0017]; and [0023]). Additionally, the Merriam-Webster Dictionary provides a broader definition for the term “raw” than is suggested by Applicant, wherein the term “raw” is defined as: 
(i)	not cooked;
(ii)	being in or nearly in the natural state: not processed or purified; not diluted or blended; 
(ii)	unprepared or imperfectly prepared for use; 
(iii)	not being in polished, finished, or processed form; 
(iv)	having the surface abraded or chafed; very irritated; 
(v)	lacking covering (naked); and 
(vi)	not protected as evidenced by Merriam-Webster (1-3).

The term “raw sample from a human individual” is confusing in light of the teachings of the instant as-filed Specification because, clearly, an “air-dried cheek swab” is not a “raw sample” as defined by Applicant (e.g., not the same as buccal scrapes or buccal cells). When read in light of the instant as-filed Specification, a “raw sample from a human individual” is not simply a raw biological sample, but includes a collection means such as a cotton swab, processing by drying; as well as, samples obtained from (or provided by) a human individual.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 4 and 5 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “blood group typing at a DNA level” in lines 1-2 because it is unclear what is meant by the term “blood group typing at a DNA level”, and whether the term refers to blood typing using DNA, a nucleic acid level, at a very small level, based on DNA captured, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 2, 4 and 5 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 10-04-2022.

(1)	The rejection of claims 1, 4 and 5 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reinherz et al. (US Patent 8969254, issued March 3, 2015; of record).
	Regarding claims 1, 4 and 5, Reinherz et al. teach a method for human leukocyte antigen (HLA) tissue typing, the method comprising: (i) contacting a cDNA- or cRNA-containing sample under hybridization conditions with a plurality of capture oligonucleotides specific for HLA polypeptides, wherein hybridization conditions facilitate hybridization of a subset of capture oligonucleotides to complementary sequences present in the cDNA or cRNA; (ii) detecting a hybridization pattern for cDNA or cRNA; and (iii) assigning to the sample, a tissue type, wherein the capture oligonucleotides comprise subsets of oligonucleotides that collectively target all known classical HLA polypeptide-encoding nucleic acids, such that the capture oligonucleotides are immobilized on a substrate (interpreted as a raw sample comprising DNA; substrate; and interpreting the subsets of oligonucleotides for all known HLA polypeptide-encoding nucleic acids to encompass ABO-Rh probes or combinations bound to a substrate, claims 1, 4 and 5) (col 2, lines 17-27 and 46-50). Reinherz et al. teach that the blood group determining polypeptides are selected from the group including ABO (ABO) and Rh (RH) (interpreted as ABO-Rh probes, claims 4 and 5) (col 3, lines 66-67; and col 4, lines 1 and 7). Reinherz et al. teach that distinct molecules called agglutinogens are attached to the surface of red blood cells (interpreting blood cells as a raw sample, claim 1) (col 16, lines 65-66). Reinherz et al. teach determining the blood type of a sample in addition to the HLA tissue type can be useful, such as for determining donor/recipient compatibility for a tissue transplant, including simultaneously determining both HLA tissue type and blood group (interpreting tissues as a raw sample, claim 1) (col 17, lines 29-35). Reinherz et al. teach that the nucleic acid sample (e.g., cDNA or cRNA) is directly labeled with a detectable markers, wherein cDNA or cRNA can be made from RNA obtained from a sample (e.g., blood or tissue) and fluorescent labels (e.g., dyes) can be incorporated into the cDNA or cRNA (interpreting blood and tissue as raw samples, claim 1) (col 23, lines 40-45). Reinherz et al. teach that a cell or cells can be obtained from any suitable source of cells such as, for example, cells from a tissue of a subject such as a donor or recipient or patient, cells obtained from blood or other bodily fluid, or cell line (interpreting cells, tissues, blood, and other bodily fluids as raw samples, claim 1) (col 63, lines 30-34). Reinherz et al. teach microarray and hybridization experiments performed using custom-made arrays with capture oligonucleotides, wherein peripheral blood sample were collected from six donors and from five HLA EBV transformed reference B cell lines, wherein standard HLA typing was performed by an external clinical HLA typing laboratory (col 67, lines 36-47; Example 2).
Reinherz et al. do not specifically exemplify a cheek swab.
Reinherz et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed April 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Reinherz does not teach a raw sample from a human individual, wherein the raw sample is a specimen taken for scientific testing or analysis and has not yet been processed or purified (Applicant Remarks, pg. 7, last full paragraph; and pg. 8, first through third full paragraphs).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Moreover, instant claim 1 is very broadly recited such that no specific substrate; probes bound to the substrate; raw sample; how the substrate is related to the raw sample; and/or human individual is recited in instant claim 1. MPEP 2112.01(I) states:
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicant’s assertion that Reinherz does not teach a raw sample from a human individual, wherein the raw sample is a specimen taken for scientific testing or analysis and has not yet been processed or purified, is not found persuasive. As an initial matter, instant claim 1 does not recite “a specimen taken for scientific testing or analysis and has not yet been processed or purified”. Please see the discussion supra, wherein instant claim 1 recites the term “raw sample from a human individual”, while instant claim 2 recites “wherein the raw sample is an air-dried cheek swab” (e.g., encompassing a sample that has been further processed). Moreover, instant claim 1 does not recite how the “raw sample from a human individual” is related to the substrate and/or to the probes bound thereto.
Reinherz et al. teach:
 	(i)	the invention provides a method of human leukocyte antigen (HLA) tissue typing; said sample for HLA tissue typing is obtained from a human subject (interpreted as a raw sample from a human individual); 
	(ii)	microarray and hybridization experiments performed using custom-made arrays with capture oligonucleotides (interpreted as a microarray chip comprising probes bound to the substrate); and
	(iii)	peripheral blood samples were collected from six donors and from five HLA EBV transformed reference B cell lines, wherein standard HLA typing was performed by an external clinical HLA typing laboratory (interpreting peripheral blood samples as raw samples).
	Thus, Reinherz et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1 and 2 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirayama et al. (International Patent Application WO2009130797, published October 29, 2009; and English Machine Translation of WO2009130797, published October 29, 2009; of record) as evidenced by Livy et al. (Indian Journal of Clinical Biochemistry, epub 2011, 27(1), 28-33; of record); and OHehir (Airway, 2022, 1-4).
Regarding claims 1 and 2, Hirayama et al. teach that an object of the invention is to provide a simple and efficient means of determining an ABO blood group by detecting a polymorphism of an ABO glycosyltransferase gene including (1) a probe set for determining ABO blood group characterized by including an O-type determination probe pair and a B-type determination probe pair (interpreting the probe set to encompass ABO probes; and combinations); and (2) the probe set according to Item (1) characterized by further comprising at least one probe pair selected from the group consisting of an A2-type determination probe pair, an A3-type determination probe pair, and a B23- type determination probe pair (interpreting the probe set to comprise ABO-Rh probes, claims 1, 4 and 5) (pg. 5, second full paragraph; pg. 6, first partial paragraph, lines 1-5; and pg. 7, last partial paragraph, lines 1-5). Hirayama et al. teach (3) a microarray for determining an ABO blood group, characterized in that the probe set of either Item (1) or (2) is immobilized on a carrier (interpreted as a microarray; substrate; probes bound to the substrate; ABO-Rh probes; and combinations of probes); and (4) the microarray according to Item (3), characterized in that the carrier has a carbon layer and a chemical modification group on the surface; and (5) a method for determining the ABO blood type of a subject, characterized by comprising the following steps: (i) a step of extracting a genomic DNA from a sample obtained from a subject (interpreted as a microarray; probes bound to a substrate; and a raw sample, claim 1) (pg. 10, first, second and third full paragraphs). Hirayama et al. teach a hybridization method in which an amplified nucleic acid is obtained by amplification reaction using genomic DNA-derived from a biological sample of a subject, usually a human subject (interpreted as a raw sample from a human individual, claim 1) (pg. 20, last full paragraph, lines 3-7).  Hirayama et al. teach that oral cells on the inside of the cheek of a subject whose blood type was known to be O were scraped with a cotton swab and then suspended in PBS, wherein the resulting cells were centrifuged at a rate of 5000, collected, genomic DNA was extracted, and the resulting DNA used as a template DNA in a PCR reaction and amplified using primers 1-4 (interpreting the sample as a raw sample; encompassing an air-dried cheek swab; and interpreting primers as ABO-Rh probes bound to a substrate, claims 1, 2, 4 and 5) (pg. 43, second full paragraph; and last partial paragraph; pg. 44, first partial paragraph; and Table 3), wherein it is known that standard operating procedure for obtaining quality DNA from buccal swabs for microarray-based genotyping includes buccal cell extraction using a cotton swab, wherein the sample is air-dried for 20 minutes before being processed as evidenced by Livy et al. (pg. 29, col 1; last full paragraph, lines 7-13); and wherein it is known that breathing through the mouth dries out the tissues in the mouth as evidenced by O’Hehir (pg. 2, first full paragraph; and seventh full paragraph). Hirayama et al. teach that a mixture of the PCR product was dropped onto the microarray 1, and the resulting microarray covered (interpreted as the apparatus of instant claim 1 comprising a substrate; probes bound to the substrate and a raw sample, claim 1) (pg. 45, first full paragraph).
Hirayama et al. do not specifically exemplify probes for Rh typing (claims 4 and 5).
Hirayama et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed October 4, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) the rejection over Hirayama is not correct because Hirayama does not teach the use of a raw sample (Applicant Remarks, pg. 9, first through third full paragraphs); and (b) Livy fails to show that air-drying of cheek swabs was an inherent characteristic of Hirayama (Applicant Remarks, pg. 9, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including the broadness of instant claim 1; and the term “raw sample from a human individual”. Applicant’s assertion that the rejection over Hirayama does not teach the use of a “raw sample”, is not found persuasive. As previously discussed, instant claim 1 does not provide any indication as to how the “raw sample from a human individual” is related to the substrate and/or to the probes bound thereto.
Hirayama et al. teach:
(i)	a microarray for determining an ABO blood group, characterized in that the probe set of either Item (1) or (2) is immobilized on a carrier (interpreted as a microarray; substrate; probes bound to the substrate; ABO-Rh probes; and combinations of probes); and
	(ii)	extracting a genomic DNA from a sample obtained from a subject including oral cells on the inside of the cheek of a subject (interpreting a sample of oral cells from a subject as a raw sample). 
Thus, Hirayama et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including the broadness of instant claim 1; and that instant claim 1 does not recite “a specimen taken for scientific testing or analysis and has not yet been processed or purified”. Applicant’s assertion that Livy fails to show that air-drying of cheek swabs was an inherent characteristic of Hirayama, is not found persuasive. As an initial matter, it is noted that “air-dried cheek swabs” is recited in dependent claim 2, and is not recited in instant claim 1, such that whether the raw sample is “air-dried” is moot with respect to instant claim 1. Additionally, there is no specific recitation in instant claim 2 as to the method of air-drying, and/or the amount of time that the cheek swab is dried (thereby encompassing microseconds). Moreover, Hirayama et al. teach that oral cells are scraped with a cotton swab (interpreted as air drying), suspended in PBS, and centrifuged (interpreted as air drying), wherein it is known that breathing through the mouth dries out the tissues in the mouth as evidenced by O’Hehir (pg. 2, first full paragraph; and seventh full paragraph). Clearly, cheek cells dry out when the mouth is open to for collection by oral swabbing.



(3)	The rejection of claims 1 and 2 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamano et al. (US Patent Application No. 20120289427, published November 15, 2012; of record) as evidenced by Livy et al. (Indian Journal of Clinical Biochemistry, epub 2011, 27(1), 28-33; of record); and OHehir (Airway, 2022, 1-4).
Regarding claims 1 and 2, Yamano et al. teach a carrier having DLC layers and a chemical modification group (i.e., an N-hydroxysuccinimide group) on the surface of the silicon substrate (interpreted as a substrate, claim 1) (paragraph [0096], lines 8-10). Yamano et al. teach that four types of probe DNAs (probe polynucleotides) for ABO blood type determination and mixtures of four types of probe DNAs for the blood type determination were separately dissolved and spotted on the carrier as prepared in Example 1 in accordance with the arrangement shown in Figure 1 (interpreted as ABO-Rh probes bound to the substrate, claims 1, 4 and 5) (paragraph [0097], lines 1-7). Yamano et al. teach that based on the value (B type/AO type) of nucleic acids hybridized with B type probe to nucleic acids hybridized with AO type probe, whether the blood type of a subject is BB type, B? type or ?? (?=A or O) can be determined (interpreted as ABO-Rh probes bound to the substrate, claims 1 and 4) (paragraph [0100], lines 1-6). Yamano et al. teach that after baking for 1 hour, the substrate was washed with SSC/SDS, washed with water, and centrifugally dried to prepare a microarray having probe DNAs and probe DNA mixtures spotted thereon (interpreting probe mixtures as encompassing ABO-Rh probes and combinations thereof, claims 1, 4 and 5) (paragraph [0101]). Yamano et al. teach that Blast cells were taken from the cheeks of subjects having AO blood type and BO blood type and nucleic acids were extracted, the regions hybridizing with the probe DNAs were amplified by PCR using primer sets having SEQ ID NOs: 5-8, wherein hybridization was performed at 55oC for 1 hour (interpreted as a raw sample comprising DNA; substrates comprising ABO-Rh probes; and encompassing an air-dried cheek swab when heated at 55oC and/or exposed to air by any amount, claims 1, 2 and 4) (paragraphs [0102]; and [0104]), wherein it is known that standard operating procedure for obtaining quality DNA from buccal swabs for microarray-based genotyping includes buccal cell extraction using a cotton swab, wherein the sample is air-dried for 20 minutes before being processed as evidenced by Livy et al. (pg. 29, col 1; last full paragraph, lines 7-13); and wherein it is known that breathing through the mouth dries out the tissues in the mouth as evidenced by O’Hehir (pg. 2, first full paragraph; and seventh full paragraph).
Yamano et al. do not specifically exemplify probes for Rh typing (claims 4 and 5).
Yamano et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed October 4, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Yamano does not disclose a raw sample is a specimen taken for scientific testing or analysis and not yet processed or purified; or the use of an “air-dried check swab” (Applicant Remarks, pg. 11, first through fifth full paragraphs); and (b) the disclosure regarding nucleic acid extraction indicates that Yamano did not use a raw sample for ABO blood typing (Applicant Remarks, pg. 11, last partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1; that there is no indication of how the “raw sample” is related to the substrate bound probes; and the use of the term “comprising”. As noted supra, the term “air-dried cheek swab” in claim 2 is interpreted to encompass a swab from any portion of the cheek (e.g., oral cavity; mucous membranes of the buccal cavity, etc.) of any subject (e.g., human, mouse, horse, fish, etc.) obtained using any material, and dried using air by any method for any length of time (e.g., vacuum, heat, lyophilization, sitting out at room temperature, centrifuge, etc.). Applicant’s assertion that the rejection over Yamano does not teach an “air dried cheek swab”, is not found persuasive. As an initial matter, the Examiner notes that the term “air dried cheek swab” is recited in dependent claim 2, such that this term is not recited in instant independent claim 1. Moreover, 
Yamano et al. teach:
(i)	nucleic acids extracted from human cells, tissues, or body fluid such as blood, is brought into contact with the microarray (interpreting cells, tissues and bodily fluids as a raw sample from a human individual); and 
(ii)	that Blast cells were taken from the cheeks of subjects having AO blood type and BO blood type, and nucleic acids were extracted, and hybridized to probe DNAs, wherein it is known that standard operating procedure for obtaining quality DNA from buccal swabs for microarray-based genotyping includes buccal cell extraction using a cotton swab, wherein the sample is air-dried for 20 minutes before being processed as evidenced by Livy et al.; and wherein it is known that breathing through the mouth dries out the tissues in the mouth as evidenced by O’Hehir (interpreting blast cells from the cheeks as a raw sample, and an air-dried cheek swab upon exposure to air and heat). Thus, Yamano et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s arguments that the disclosure regarding nucleic acid extraction indicates that Yamano did not use a raw sample for ABO blood typing, is not found persuasive. Applicant is reminded that the instant claims are directed to a microarray chip, and not to a process of using a microarray chip. Moreover, there is no indication regarding how the raw sample is related to the substrate bound probes. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., abstract idea, a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims as a whole are directed to an abstract idea. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1, 2, 4 and 5  do not recite something significantly different than the judicial exception. The rationale for this determination is explained below:
In the instant case, the claims broadly recite a microarray chip for performing blood group typing at a DNA level, comprising: a substrate; probes bound to the substrate; and a raw sample from a human individual, the raw sample comprising DNA.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a product, thus, the instant claims are directed to a statutory category. Step I: [YES].
Proceeding to revised Step IIA of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 2, 4 and 5 are directed to nature-based products in the form of a microarray comprising naturally-occurring and/or non-naturally occurring probes that are bound to naturally-occurring and/or non-naturally occurring substrates; and comprise naturally-occurring raw samples from the body of a human individual, wherein the naturally-occurring and/or non-naturally occurring substrates, probes and/or raw samples do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function as compared to what exists in nature. The microarrays comprising naturally-occurring and/or non-naturally occurring substrates, probes and/or raw samples from a human individual are well-known, purely conventional or routine in the art, such that the claims as a whole do not recite something significantly different than the judicial exception itself. The claims amounts to nothing more than a natural product without significantly more.
Step IIA - Prong One of the revised Step IIA analysis for an abstract idea asks whether the claim “recites” an abstract idea that falls within the groupings of abstract ideas enumerated in the 2019 PEG. Claim 1 recites a microarray comprising: (a) a substrate; (b) probes bound to the substrate; (c) a raw samples from the body of a human individual. Hence, the limitations as recited in the instant claims are directed to an abstract idea. Step IIA – Prong One: [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are very broadly recited, and they are directed to an abstract idea in the form of using a generic computer to carry out general computer functions. For example, claim 1 recites the steps of “a microarray chip” in line 1; “a substrate” in line 2; and “probes bound to the substrate” in line 4; and “a raw sample from a human individual, the raw sample comprising DNA” in lines 5-6, which encompass naturally-occurring and/or non-naturally occurring substrates, naturally occurring and/or non-naturally occurring probes bound to said substrates; and raw samples from human individuals that comprise naturally occurring DNA. Additionally, the dependent limitations of claims 2, 4 and 5 also suffer from the same issue. By way of example, the limitations of claim 2 recites; “wherein the raw sample is an air-dried cheek swab” in lines 1-2; and claim 4 recites “wherein the probes bound to the substrate comprise probes for ABO typing and probes for Rh typing” in lines 1-3. Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes does the claim recite additional elements that amount to significantly more than the judicial exception? As noted supra, the instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claims are recited without any specificity as to the microarray chip (e.g., structure, dimensions, coatings, linkers, etc.); the DNA level; the substrate (e.g., cells, tissues, polymers, glass, beads, etc.); the probes bound to the substrates (e.g., oligonucleotides, hormones, peptides, proteins, antibodies, etc.); and/or the raw sample comprising DNA (e.g., cells, tissues, skin, heart muscle, organs, blood, etc.). Moreover, microarrays as recited in instant claim 1 are well known, purely conventional or routine in the art.
For example, methods for screening binding interactions using multiple sets of microparticles using at least one unique probe that acts as a binding partner for a target molecule in a biological sample including methods for tissue-typing and blood typing antigens in donor tissue or recipient tissue including ABO and Rh factor was known in the art as evidenced by Lee et al. (US20140272976; Abstract; and paragraph ]0071]); and methods and products for the localized or spatial detection of nucleic acids in a tissue sample comprising: providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer, wherein each species of capture probe comprises a nucleic acid molecule, such that the RNA or DNA can be localized to its native position within a cell or tissue in the tissue sample were known in the art as evidenced by Frisen et al. (US20140066318; Abstract; and paragraphs [0034]-[0043]; [048]; [0066], lines 9-11; and [0325]). Moreover, methods for human leukocyte antigen (HLA) tissue typing, the method comprising: (i) contacting a cDNA- or cRNA-containing sample under hybridization conditions with a plurality of capture oligonucleotides specific for HLA polypeptides, wherein hybridization conditions facilitate hybridization of a subset of capture oligonucleotides to complementary sequences present in the cDNA or cRNA; (ii) detecting a hybridization pattern for cDNA or cRNA; and (iii) assigning to the sample, a tissue type, wherein the capture oligonucleotides comprise subsets of oligonucleotides that collectively target all known classical HLA polypeptide-encoding nucleic acids, such that the capture oligonucleotides are immobilized on a substrate including blood group determining polypeptides are selected from the group including ABO (ABO) and Rh (RH), wherein the cell or cells can be obtained from any suitable source of cells such as, for example, cells from a tissue of a subject such as a donor or recipient or patient, cells obtained from blood or other bodily fluid, or cell line are known in the art as evidenced by Reinherz et al. (US8969254; col 2, lines 17-27 and 46-50; col 3, lines 66-67; col 4, lines 1 and 7; and col 63, lines 30-34); method for a simple and efficient means of determining an ABO blood group by detecting a polymorphism of an ABO glycosyltransferase gene were known in the art including: (1) a probe set for determining ABO blood group characterized by including an O-type determination probe pair and a B-type determination probe pair; and (2) the probe set according to Item (1) characterized by further comprising at least one probe pair selected from the group consisting of an A2-type determination probe pair, an A3-type determination probe pair, and a B23- type determination probe pair; and the use of oral cells on the inside of the cheek of a subject whose blood type was known to be O were scraped with a cotton swab and then suspended in PBS, wherein the resulting cells were centrifuged at a rate of 5000, collected, genomic DNA was extracted as evidence by Hirayama et al. (WO2009130797, published October 29, 2009; and English Machine Translation of WO2009130797; pg. 5, second full paragraph; pg. 6, first partial paragraph, lines 1-5; pg. 7, last partial paragraph, lines 1-5; pg. 43, second full paragraph; and last partial paragraph; pg. 44, first partial paragraph; and Table 3). Thus, microarrays comprising naturally-occurring and non-naturally occurring probes, substrates, and/or probes bound to substrates; and raw samples from a human individual comprising DNA were well known, purely conventional, or routine in the art. Step IIA – Prong Two [NO].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.
Dependent claim(s) 1, 2, 4 and 5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1 significantly different. For example, claim 2 encompasses the method of claim 1, wherein the raw sample is an air-dried cheek swab, but it does not add anything that makes the natural phenomenon in claim 1 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 1, 2, 4 and 5 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(4)	Claim 1 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011).
Regarding claim 1, Frisen et al. teach that localized spatial detection-determination-analysis means that the RNA or DNA can be localized to its native position within a cell or tissue in the tissue sample (interpreting a plurality of cells as a raw sample, claim 1) (paragraph [0048], lines 8-11). Frisen et al. teach that the strategy is applicable for the analysis of any tissue in any species such as animal, plant and/or fungus (interpreted as encompassing a human individual, claim 1) (paragraph [0022]). Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample comprising: (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer (interpreting an array to also comprise a plurality of compartments), wherein each species of capture probe comprises a nucleic acid molecule with a 5’ to 3’ comprising: (i) a positional domain that corresponds to the position of the capture probe on the array, and (ii) a capture domain, wherein capture probes include “barcoded” oligo-dT probes (interpreted as an index); (b) contacting the array with a tissue sample such that the position of a capture probe on the array can be correlated with a position in the tissue sample, allowing the nucleic acids of the tissue sample to hybridize to the capture domain in said capture probes (interpreting the tissue sample as a raw sample; the array to comprise a substrate; and probes bound to the substrate); (c) generating DNA molecules from the captured nucleic acid molecules of the tissue sample using the capture probes as extension or ligation primers, wherein the ligated DNA molecules are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of tagged DNA (cDNA) and/or optionally amplifying the tagged DNA; (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said released molecules includes the positional domain or a complement thereof; and (f) directly or indirectly analyzing the sequence of the released molecules such as by sequencing including high-throughput sequencing (interpreting the array comprising a substrate as a substrate; and probes immobilized on the substrate as probes bound to the substrate, claim 1) (Abstract; and paragraphs [0034]-[0043]; [0066], lines 9-11; and [0325]). Frisen et al. teach the use of forward and reverse primers for human genomic DNA (interpreted as from a human individual, claim 1) (paragraph [0486]).
Frisen et al. do not specifically exemplify a cheek swab (claim 2); or probes for ABO typing and Rh typing (claims 4 and 5).
Frisen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; effective filing date April 13, 2011) in view of Lee et al. (US Patent Application Publication No. 20140272976, published September 18, 2014).
Regarding claim 1, Frisen et al. teach that the method relates to a quantitative and/or qualitative method for analyzing the distribution, location or expression of genomic sequences in a tissue sample, wherein spatial expression or distribution or location pattern within the tissue sample is retained, such that the methods result in a global and spatial profile of all transcripts in the tissue sample (paragraph [0002], lines 4-8; and [0034], lines 3-5). Frisen et al. teach that localized spatial detection-determination-analysis means that the RNA or DNA can be localized to its native position within a cell or tissue in the tissue sample (interpreting a plurality of cells as a raw sample, claim 1) (paragraph [0048], lines 8-11). Frisen et al. teach that the strategy is applicable for the analysis of any tissue in any species such as animal, plant and/or fungus (interpreted as encompassing a human individual, claim 1) (paragraph [0021]). Frisen et al. teach that the methodology can be extended to the analysis of genomic DNA to identify cells within a tissue sample that comprise one or more specific mutations (paragraph [0022], lines 1-5). Frisen et al. teach methods and products for the localized or spatial detection of nucleic acids in a tissue sample comprising: (a) providing an array comprising a substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer (interpreting an array to also comprise a plurality of compartments), wherein each species of capture probe comprises a nucleic acid molecule with a 5’ to 3’ comprising: (i) a positional domain that corresponds to the position of the capture probe on the array, and (ii) a capture domain, wherein capture probes include “barcoded” oligo-dT probes (interpreted as an index); (b) contacting the array with a tissue sample such that the position of a capture probe on the array can be correlated with a position in the tissue sample, allowing the nucleic acids of the tissue sample to hybridize to the capture domain in said capture probes (interpreting the tissue sample as a raw sample; the array to comprise a substrate; and probes bound to the substrate); (c) generating DNA molecules from the captured nucleic acid molecules of the tissue sample using the capture probes as extension or ligation primers, wherein the ligated DNA molecules are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of tagged DNA (cDNA) and/or optionally amplifying the tagged DNA; (e) releasing at least part of the tagged DNA molecules and/or their complements or amplicons from the surface of the array, wherein said released molecules includes the positional domain or a complement thereof; and (f) directly or indirectly analyzing the sequence of the released molecules such as by sequencing including high-throughput sequencing (interpreting the array comprising a substrate as a substrate; and probes immobilized on the substrate as probes bound to the substrate, claim 1) (Abstract; and paragraphs [0034]-[0043]; [0066], lines 9-11; and [0325]). Frisen et al. teach that in standard microarrays, the probes are attached to a solid surface or substrate by covalent bond to a chemical matrix, wherein the substrate is typically glass, plastic or silicon chip or slide, although other microarray platforms are known, such as microscopic beads (interpreted as a substrate; probes bound to a substrate; and microarray, claim 1) (paragraph [0070]). Frisen et al. teach the use of forward and reverse primers for human genomic DNA (interpreted as from a human individual, claim 1) (paragraph [0486]).
Frisen et al. do not specifically exemplify a cheek swab (claim 2); or probes for ABO typing and Rh typing (claims 4 and 5).
	Regarding claims 2, 4 and 5, Lee et al. teach methods for screening binding interactions using multiple sets of microparticles, wherein the set has the same identifiable characteristics, and wherein one or more sets comprise subsets of microparticles and said subset presents at least one unique probe that acts as a binding partner for a target molecule in a biological sample; and methods of detecting tissue-typing antigens in donor tissue or recipient tissue using these multiples sets of microparticles (interpreting microparticles as substrates, claim 1) (Abstract). Lee et al. teach that the sequence-specific oligonucleotide (SSO) probe is specific for a tissue typing antigen allele such as HLA, HNA, blood group, KIL or TCR, such that the sample DNA can be obtained from any source such as from a buccal swab or blood (interpreted as a raw sample comprising DNA; and a cheek swab, claims 1 and 2) (paragraph [0035]). Lee et al. teach that the invention can be carried out in any system including a Bioarray Bead Chip (interpreted as a microarray chip, claim 1) (paragraph [0057]). Lee et al. teach that the DNA used in the method are isolated or extracted from a biological sample from a human transplant or transfusion donor, or a human transplant or transfusion recipient; and that biological samples include whole blood, blood derivatives, plasma, serum, cerebrospinal fluid, tissues and cells (interpreted as a raw sample from a human individual comprising DNA, claim 1) (paragraphs [0058]-[0059]). Lee et al. teach SSO probes are conjugated to fluorescently labeled beads (interpreted as a substrate; and probes bound to a substrate, claim 1) (paragraph [0060], lines 1-4). Lee et al. teach that the method can be used to screen for any antigen used for typing tissues or blood including ABO, and Rh factor including typing using the Rh (Rhesus) system (interpreted as ABO; and Rh typing; and encompassing Rh+/-, claims 4 and 5) (paragraphs [0071]; and [0078]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of tissue-typing antigens in donor or recipient tissue as exemplified by Lee et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of localized spatial detection of nucleic acid in a tissue sample using probes comprising barcode sequences as disclosed by Frisen et al. to include probes such as SSO probes for ABO and Rh blood typing as taught by Lee et al. with a reasonable expectation of success in producing a global spatial profile of all ABO and Rh transcripts in a tissue sample; as well as, detecting and/or quantifying the spatial expression of all genes in a single tissue sample including the analysis of genomic DNA comprising one or more specific mutations. Moreover, it would have been prima facie obvious to modify the SSO probes for tissue typing antigens in donor and/or recipient tissues as exemplified by Lee et al. to include the barcode sequences as taught by Frisen et al. with a reasonable expectation of success in creating microarrays comprising thousands of uniquely barcoded probes including uniquely labeled microparticles for use in screening a raw sample for target molecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 2, 4 and 5 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1675